DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 9-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. 2017/0289570), hereinafter Zhou in view of Pham Van et al. (U.S. 2020/0021839), hereinafter Pham, Zhang et al. (“CE4-related: History-based Motion Vector Prediction”, JVET-K0104-V4, July 10-18, 2018) and Xu et al. (U.S. 10,491,902), hereinafter Xu. Zhou and Zhang were cited in the Applicant’s IDS dated 2/5/21. A copy of version 4 of the Zhang reference dated 7/14/18 has been attached. A copy was also filed by the Applicant as NPL on 7/27/21.

	Regarding claims 1 and 12, Zhou discloses a method and computing device comprising: 
	one or more processors ([0047], [0116]); 
	memory coupled to the one or more processors ([0116]); and 
	a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform operations ([0116]) including: 
		acquiring a video bitstream including data associated with multiple encoded pictures ([0084]), each picture including multiple rows of coding tree units (CTUs) and each CTU including one or more coding units (CUs) ([0084] and [0024]); 
				while decoding the current row of CTUs: 
					for a current CU of the current row of CTUs to be decoded: 
				extracting a prediction mode from the video bitstream ([0084]); 
				constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on a plurality of motion vector predictors ([0084]-[0085]); 
				selecting, from the motion vector candidate list, a motion vector predictor ([0039] and [0084]); 
				determining a motion vector based, at least in part, on the prediction mode and the selected motion vector predictor for decoding the current CU ([0084]).
	Zhou does not explicitly disclose resetting a history-based motion vector predictor (HMVP) table before decoding a first CU of a current row of CTUs of a current picture being decoded; maintaining a plurality of motion vector predictors in the HMVP table, each motion vector predictor in the HMVP table having been used for decoding at least one CU of the current row of CTUs; constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on the plurality of motion vector predictors in the HMVP table; and updating the HMVP table based on the determined motion vector.
	However, Pham teaches a computing device comprising:
	resetting a history-based motion vector predictor (HMVP) table before decoding a first CU of a current row of CTUs of a current picture being decoded (Pham [0084] and [0091]);
	maintaining a plurality of motion vector predictors in the HMVP table, each motion vector predictor in the HMVP table having been used for decoding at least one CU of the current row of CTUs (Pham [0005] and [0131]); 
	constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on the plurality of motion vector predictors in the HMVP table (Pham [0078]); and 
	updating the HMVP table based on the determined motion vector (Pham [0005] and [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device taught by Zhou with the missing limitations as taught by Pham to increase video coding efficiency (Pham [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of increasing video coding efficiency.

	Zhou does not explicitly disclose wherein the updating the HMVP table based on the determined motion vector further includes: comparing the plurality of motion vector predictors in the HMVP table with the determined motion vector; in accordance with a comparison result that one of the plurality of motion vector predictors in the HMVP table is identical to the determined motion vector: removing the one identical motion vector predictor from the HMVP table; moving each of the motion vector predictors after the removed motion vector predictor forward in the HMVP table; and adding the determined motion vector as a newest one to the HMVP table.
	However, Zhang teaches wherein the updating further includes: 
	comparing the plurality of motion vector predictors in the HMVP table with the determined motion vector (Zhang p. 3, fig. 3 and underlined paragraph below it); 
	in accordance with a comparison result that one of the plurality of motion vector predictors in the HMVP table is identical to the determined motion vector (Zhang p. 3, fig. 3): 
	removing the one identical motion vector predictor from the HMVP table (Zhang fig. 3); 
	moving each of the motion vector predictors after the removed motion vector predictor forward in the HMVP table (Zhang p. 3, fig. 3); and 
	adding the determined motion vector as a newest one to the HMVP table (Zhang p. 3, fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device taught by Zhou in view of Pham with the missing limitations as taught by Zhang to improve coding efficiency by keeping computational complexity very low (Zhang p. 6, section 4, Conclusion).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving video coding efficiency.

Zhou does not explicitly disclose wherein the prediction mode is an inter mode and the constructing the motion vector candidate list further comprises: in a case where history-based motion vector predictors from the HMVP table are selected to construct the motion vector candidate list, adding up to two history-based motion vector predictors from the HMVP table to the motion vector candidate list.
However, Xu teaches a method comprising:
resetting a history-based motion vector predictor (HMVP) table before decoding a first CU of a current row of CTUs of a current picture being decoded (Xu col. 3, lines 1-5,  and Abstract);
wherein the prediction mode is an inter mode and the constructing the motion vector candidate list further comprises (Xu col. 17, lines 26-28): 
in a case where history-based motion vector predictors from the HMVP table are selected to construct the motion vector candidate list, adding up to two history-based motion vector predictors from the HMVP table to the motion vector candidate list (Xu col. 17, lines 26-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device taught by Zhou in view of Pham and Zhang with the missing limitations as taught by Xu to improve coding efficiency and flexibility by being able work any video coding method that uses merge and general MV prediction concepts (Xu col. 16, lines 64-66).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving video coding efficiency and creating a more flexible video coding method.


Regarding claims 2 and 13, Zhou in view of Pham, Zhang and Xu teaches the method and computing device of claims 1 and 12, wherein the updating the HMVP table based on the determined motion vector further comprises: 
	in accordance with a determination that none of the plurality of plurality of motion vector predictors in the HMVP table is identical to the determined motion vector (Zhang p. 3, fig. 3 and 2 paragraphs under the figure): 
		removing an earliest motion vector predictor from the HMVP table when the HMVP table is full (Zhang p. 3, fig. 3 and 2 paragraphs under the figure); and 
		adding the determined motion vector as a newest one to the HMVP table (Zhang p. 3, fig. 3 and 2 paragraphs under the figure).
	The same analysis and motivation for claim 1 applies to claims 2 and 13.

	Regarding claim 3, Zhou in view of Pham, Zhang and Xu teaches the method of claim 1, wherein the resetting the HMVP table comprises: setting a size of available motion vector predictors in the HMVP table to be zero (Zhou [0055] or Pham [0091]).
	The same analysis and motivation for claim 1 applies to claim 3.

	Regarding claims 5 and 15, Zhou in view of Pham, Zhang and Xu teaches the method and computing device of claims 1 and 12, wherein the decoding the current CU further comprises: 
	recovering, from the video bitstream, a motion vector difference for the current CU (Zhou [0084]): 
	adding the motion vector difference and the selected motion vector predictor together as the determined motion vector (Zhou [0084]): and 
	decoding the current CU using the determined motion vector and a corresponding CU within a reference picture (Zhou [0084]).

	Regarding claims 6 and 16, Zhou in view of Pham, Zhang and Xu teaches the method and computing device of claims 1 and 12, wherein the constructing the motion vector candidate list further comprises: 
	adding zero or more motion N vector predictors from spatially neighboring CUs and/or temporally collocated CUs of the current CU to the motion vector candidate list (Zhou [0036]): 
	adding zero or more history-based motion vector predictors from the HMVP table (Pham [0091])  to the motion vector candidate list until a current length of the motion vector candidate list reaches a first predefined threshold (Zhou [0036] and [0042]): and 
	adding zero or more zero-valued motion vector predictors to the motion vector candidate list until the current length of the motion vector candidate list equals to the first predefined threshold (Zhou [0036] and [0042]).
	The same analysis and motivation for claim 1 applies to claims 6 and 16.

	Regarding claims 9 and 19, Zhou in view of Pham, Zhang and Xu teaches the method and computing device of claims 1 and 12, wherein, when two or more rows of CTUs of the current picture being decoded are decoded in parallel, each row of CTUs has an associated HMVP table for storing a plurality of history-based motion vector predictors used for decoding the corresponding row of CTUs (Pham [0089]).
	The same analysis and motivation for claim 1 applies to claim 19.

	Regarding claim 10, Zhou in view of Pham, Zhang and Xu teaches the method of claim 9, wherein the two or more rows of CTUs of the current picture being decoded are decoded in parallel using wavefront parallel processing (Pham [0005]).
	The same analysis and motivation for claim 1 applies to claim 10.

	Regarding claim 11, Zhou in view of Pham, Zhang and Xu teaches the method of claim 1, further comprising: assigning a thread to the decoding of the current row of CTUs of the current picture being decoded such that different rows of CTUs of the current picture being decoded have different associated threads (Pham [0006]).
	The same analysis and motivation for claim 1 applies to claim 11.

	Regarding claim 20, Zhou in view of Pham, Zhang and Xu teaches a non-transitory computer readable storage medium storing a plurality of programs for execution by a computing device having one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the computing device to perform operations (Zhou [0116]) including: acquiring a video bitstream including data associated with multiple encoded pictures, each picture including multiple rows of coding tree units (CTUs) and each CTU including one or more coding units (CUs); resetting a history-based motion vector predictor (HMVP) table before decoding a first CU of a current row of CTUs of a current picture being decoded; while decoding the current row of CTUs: maintaining a plurality of motion vector predictors in the HMVP table, each motion vector predictor in the HMVP table being used for decoding at least one CU of the current row of CTUs; for a current CU of the current row of CTUs to be decoded: extracting a prediction mode from the video bitstream; constructing a motion vector candidate list in accordance with the prediction mode and based, at least in part, on the plurality of motion vector predictors in the HMVP table; selecting, from the motion vector candidate list, a motion vector predictor; determining a motion vector based, at least in part, on the prediction mode and the selected motion vector predictor for decoding the current CU; and updating the HMVP table based on the determined motion vector, wherein the updating the HMVP table based on the determined motion vector further includes: comparing the plurality of motion vector predictors in the HMVP table with the determined motion vector; in accordance with a comparison result that one of the plurality of motion vector predictors in the HMVP table is identical to the determined motion vector: removing the one identical motion vector predictor from the HMVP table; moving each of the motion vector predictors after the removed motion vector predictor forward in the HMVP table; and adding the determined motion vector as a newest one to the HMVP table, and wherein the prediction mode is an inter mode and the constructing the motion vector candidate list further comprises: in a case where history-based motion vector predictors from the HMVP table are selected to construct the motion vector candidate list, adding up to two history-based motion vector predictors from the HMVP table to the motion vector candidate list (claim 20 recites analogous limitations to claim 1 and is therefore rejected under the same premise, see claim 1 citations).
	The same analysis and motivation for claim 1 applies to claim 20.

Response to Arguments
Applicant's arguments filed 5/6/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 9-11 of the Applicant’s Response, the Applicant argues that Pham does not qualify as prior art because there is no support in the provisional application for the sections relied upon.
	The Examiner respectfully disagrees. MPEP 2154.01(b) only requires the prior-filed application to describe the subject matter relied upon. Citations were added above for Pham and Xu for this limitation. The Pham provisional (62/696,281 dated 7/10/18) discloses resetting a HMVP buffer for each CTU line (i.e. before a first row) ([0072]), HMVP tables which are emptied and appended ([0004]), updating HMVP tables ([0009]) and pruning HMVP candidates ([0062]). As a result, there is adequate support for the sections relied upon by the Examiner in his rejection.
	Moreover, in an effort to advance prosecution, additional citations were added for Pham above, Xu (10,491,902 cited in the rejection above) and Xu (U.S. 10,440,378, cited as pertinent prior art below) for the resetting limitation.

On pgs. 11-16 of the Applicant’s Response, the Applicant argues that the cited references do not teach the amended “up to two” HMVP limitation of the independent claims.
	The Examiner respectfully disagrees. Xu was cited above for the new limitations and also the resetting limitation as explained above. Zhang teaches adding K HMVP candidates to a candidate list, where K is a variable (p. 3). K is a variable which can be set up to 4 (Zhang p. 3). Moreover, Xu teaches deriving and adding 2 HMVPs to a candidate list (col. 17, lines 26-49). Xu further teaches adding N motion vector predictors from the HMVP buffer, where N is a variable integer. Therefore, the combination of Zhou, Pham, Zhang and Xu teaches the amended limitations of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (U.S. 10,440,378) discloses resetting the HMVP buffer at the beginning of a row (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482